Filed 10/20/21 P. v. Ruiz CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A160580
 v.                                                                      (San Mateo County
 JUAN CARLOS RUIZ,                                                       Super. Ct. No. SC046239C)

             Defendant and Appellant.

                                        MEMORANDUM OPINION1
         In 2001, a jury convicted Juan Ruiz of first degree murder, committed
for the benefit of a street gang. (Pen. Code, § 187, subd. (a)2; § 186.22, subd.
(b)(1).) The jury found not true the allegations that Ruiz committed the
murder by torture (§ 190.2, subd. (a)(18)), and that he personally used a
screwdriver (§ 12022, subd. (b)(1)). It was unable to agree on whether Ruiz
personally used a knife. (§ 12022, subd. (b)(1).) The trial court sentenced
Ruiz to 28 years to life, and this court affirmed the murder conviction.
(People v. Reyes, et al. (Apr. 19, 2004, A097648) [nonpub. opn.].)




        Consistent with the California Standards of Judicial Administration,
         1

section 8.1(2), we conclude this case is properly resolved through a
memorandum opinion.
         2   Undesignated statutory references are to the Penal Code.
                                                               1
      In 2019, Ruiz filed a section 1170.95 petition seeking to vacate his
murder conviction. (§ 1170.95, subd. (a).) He alleged that the criminal
complaint allowed the prosecution to proceed under a theory of felony murder
or murder under the natural and probable consequences doctrine, that he
was convicted of murder pursuant to one of those theories, and that he could
not presently be convicted of murder due to recent changes in the Penal Code.
(Stats. 2018, ch. 1015, § 1, subd. (f) [amending “the felony murder rule and
the natural and probable consequences doctrine, as it relates to murder”];
§§ 188, subd. (a)(3) [as amended, malice “shall not be imputed to a person
based solely” on his participation in the crime]; 189, subd. (e) [as amended,
liability for murder only if the individual was the actual killer, the individual,
with the intent to kill, aided and abetted the actual killer, or the individual
was a major participant in the underlying felony and acted with reckless
indifference to human life].)
      The trial court then assessed whether Ruiz made a prima facie showing
that he was entitled to section 1170.95 relief—a very low bar. (§ 1170.95,
subd. (c) [“If the petitioner makes a prima facie showing that he or she is
entitled to relief, the court shall issue an order to show cause.”]; People v.
Lewis (2021) 11 Cal.5th 952, 972.) At this stage, the court could consult the
record of conviction “to determine ‘readily ascertainable facts,’ such as the
crime of conviction and findings on enhancements” that indisputably refuted
Ruiz’s allegations. (People v. Duchine (2021) 60 Cal.App.5th 798, 815.)
      Here, however, the trial court “review[ed] the entire record in
determining whether or not the assertions that Mr. Ruiz has set forth in his
petition are true.” Among other things, the jury in Ruiz’s trial had been
instructed that an aider and abettor is guilty of any crime that is the natural
and probable consequence of any criminal act he knowingly and intentionally
                                        2
aided and abetted. Despite the jury having been so instructed, the trial court
concluded that Ruiz was the actual killer and “there was substantial evidence
of [his] premeditation and deliberation such that a reasonable trier of fact
could find the defendant guilty of first degree murder beyond a reasonable
doubt.” On that basis, the court found Ruiz ineligible for section 1170.95
relief as a matter of law.
      On appeal, Ruiz and the Attorney General agree the trial court erred
because the record of conviction does not conclusively demonstrate Ruiz was
the actual killer—the jury in Ruiz’s criminal trial rejected the allegations
that he tortured the victim or personally used a weapon in the commission of
the murder. We agree as well. Ruiz’s section 1170.95 petition stated a prima
facie case, and the trial court improperly resolved disputed facts in denying
his petition. At the prima facie stage, the trial court “should not engage in
‘factfinding involving the weighing of evidence.’ ” (People v. Lewis, supra,
11 Cal.5th at pp. 971–972.) We remand for the issuance of an order to show
cause, and if necessary, a hearing on whether to vacate Ruiz’s murder
conviction and recall his sentence. (§ 1170.95, subd. (d)(1)–(3).)
                                DISPOSITION
      We reverse the trial court’s order and remand the matter for further
proceedings.




                                        3
                                _________________________
                                Rodriguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A160580




                            4